Citation Nr: 1433935	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for a low back disability.  

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to April 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for multilevel spondylarthroplasty of the lumbar spine.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

The most recent VA examination for the Veteran's low back disability was in January 2011.  In his June 2011 VA Form 9, the Veteran asserted that his low back disability had increased in severity.  Given his assertion of increased symptoms since the January 2011 examination, a contemporaneous examination to evaluate the low back disability is necessary.  See 38 C.F.R. § 3.159.

As the Veteran receives ongoing VA treatment, and records of such treatment may contain pertinent information, and are constructively of record, updated treatment records must be secured.  

Finally, the filing of a timely NOD initiates the appeal process.  As a statement of the case (SOC) has not been issued with respect to the claim for an increased rating for PTSD, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back disability (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  The AOJ should specifically secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for this disability.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his low back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  The examiner must determine whether the Veteran's low back disability has been manifested by incapacitating episodes (and if so, note their frequency and duration).  It should also be noted whether or not the Veteran has related neurological symptoms (and specifically radiculopathy), and if so, the nature and disabling effects of such symptoms must be described in detail.  If a neurological consult is deemed necessary, such should be arranged.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

4. The AOJ should furnish the Veteran with an SOC with respect to his claim for an increased rating for PTSD.  Afford him and his representative a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, the issue should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

Department of Veterans Affairs


